MOORE, Circuit Judge
(dissenting):
I dissent.
When Congress authorized the production of evidence “from any place in the United States,” it is to be presumed that it was aware of the territory embraced within the United States. If Congress had intended to enact legislation authorizing such production “from any place in the world,” it is again to be presumed that it had available sufficiently skilled legislative draftsmen who could have used “world” instead of “United States” — a not altogether too difficult bit of draftsmanship. The real difficulty which seems to have faced the majority and which requires sixteen pages of history and argument as to how useful world subpoena powers would be, is to demonstrate that the “plain meaning” of “United States” is “world.” Even in this day, when these terms appear to be becoming congruous, I find the supposition that Congress could not understand the difference, and hence requires judicial legislation to express its real intent, quite incongruous.
Moreover, the majority’s reliance on Kerr Steamship Co. v. United States, 284 F.2d 61 (2d Cir. 1960); see also Mont-ship Lines Ltd. v. FMC, 111 U.S.App. D.C. 160, 295 F.2d 147 (1961), is misplaced since that decision dealt solely with Section 21 of the Shipping Act, and the information-gathering powers of the FMC granted therein are not circumscribed by a congressional directive stating that documents may be obtained “from any place in the United States” such as is contained in Section 27 of the Act, the effect of which is the sole issue here. Nor should any significance be attached to the fact that the same Senate committee which flatly refused in 1961 to expand the FMC’s information-gathering powers under Section 27 acknowledged that two United States Courts of Appeal had permitted the FMC to obtain documents located outside the United States pursuant to lawfully issued orders under Section 21. Finally, I consider startling the implication in the majority opinion that considerations of “national interest” and foreign policy should influence this court’s view of the subpoena power of an administrative agency. Such matters are without doubt for consideration by the Executive, not the Judicial, branch of government. Cf. United States v. Curtiss-Wright Export Corp., 299 U.S. 304, 318-322, 57 S.Ct. 216, 81 L.Ed. 255 (1936). Even the Senate, the advice and consent of which is crucial to certain foreign policy decisions made by the Executive, recognized that the expansion of the FMC’s subpoena power under Section 27 in the face of the strongest possible objection from the State Department and explicit directives not to produce documents from numerous friendly maritime nations (including the United Kingdom, Italy and Japan) “would only muddy the waters and do violence to our foreign policy * * * ” S.Rep. No. 860, 87th Cong., 1st Sess. (1961), reported in 1961 U.S. Code & Adm. News 3108, 3132.